Citation Nr: 1802045	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for a dental disorder for compensation purposes, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in December 2016 to present testimony on the issues on appeal.  

At the time of the December 2016 hearing, the Veteran was represented by a private attorney.  That attorney was not present at the hearing however, and the Veteran 
elected to provide testimony on his own behalf.  See Hearing transcript, December 2016.  At the time, the Veteran asserted that in addition to the two perfected issues on appeal listed above, he believed the issues of service connection for a bilateral eye disorder, post-traumatic stress disorder (PTSD), and residuals of a bullet or shell fragment wound near the spine to also be perfected on appeal.  The VLJ noted on the record at the hearing that he did not see a substantive appeal within the claims file with regard to those issues, but would provisionally take testimony on those issues in case the record contained documentation that could be construed as a substantive appeal in compliance with 38 C.F.R. § 20.202.  After a full review of the claims file and a liberal reading of all correspondence and arguments contained therein, the Board finds no such correspondence that can be construed as a substantive appeal as to these issues.  

Furthermore, in July 2017 correspondence to the Veteran, his attorney notified him that these issues were not perfected and that the time period to perfect an appeal had expired.  That attorney has since withdrawn from the case.  Nonetheless, given the entirety of the record, the Board finds that a substantive appeal has not been received as to the issues of service connection for a bilateral eye disorder, PTSD, or residuals of a gunshot wound.  As such, those issues are not on appeal and will not be addressed in this decision.  38 C.F.R. § 20.200.  The Veteran is not prohibited from filing a petition to reopen these claims based on new and material evidence in the future at his discretion.   


FINDINGS OF FACT

1.  A current disability of diabetes mellitus has not been shown during the period covered by this appeal.

2.  The Veteran does not have a dental disorder for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diabetes mellitus are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish service connection for a dental disability are not met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection

Service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 1 Vet. App. 439 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a medical relationship between the service-connected disability and the current disability for which compensation is sought.  See Wallin v. West, 11 Vet. App. 509 (1998).  The necessary medical relationship may be shown by evidence that the nonservice-connected disability is proximately due to or the result of a service-connected disability, or that the nonservice-connected disease or injury increased in severity beyond its natural progression due to a service-connected disability.  38 C.F.R. § 3.310.  The latter circumstance is known by the legal term of "aggravation."  38 C.F.R. § 3.310(b).  

Finally, service connection can also be established in certain circumstances based on exposure to specific chemical herbicide agents used in support of military operations in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  "A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 C.F.R. § 3.307 (a)(6)(iii).  

Here, the Veteran asserts that his claimed diabetes is a result of herbicide agent exposure in Vietnam.  This Veteran served during the relevant Vietnam era; however his service personnel records contain no evidence that he served in the Republic of Vietnam at any point.  Instead, they reflect that his only overseas service was in Germany.  Indeed, the Veteran confirms that he was assigned to a field artillery unit in Ansbach, Germany, but asserts that he travelled on leave to Vietnam.  Veteran's statement, February 2015.  The Veteran contends that this trip occurred at some point during the summer of 1973, however the Board notes that his DD Form 214 reflects that the Veteran was no longer on active duty at that time. He received a general discharge from service in February 1973.  Service personnel records.

Furthermore, the Veteran's allegations of physical presence in Vietnam consists of an elaborate report of being taken by convoy to an unknown location in Russia, and Berlin, finding maps with sensitive information, being chased by German police, then for unknown reasons being asked to accompany a higher ranking lieutenant and "company sergeant" on leave to Vietnam the same day.  The Veteran asserts they took a "prop" military plane from Frankfurt, Germany into Da Nang where walking toward a village, he reports he was shot twice. Veteran's statement, February 2015.  The Board finds the Veteran's report of travel to Vietnam to be factually incongruous, inconsistent with other evidence in the official service records, and ultimately incredible.  Over all, the Board does not find any credible objective evidence that the Veteran was physically present in Vietnam at any time during active service.  The Veteran does not allege any other direct exposure to herbicide agents during service.  Therefore, the presumptions of 38 C.F.R. § 3.307 do not apply and will not be discussed further.   

The competency of evidence is a legal concept determining whether testimony may be heard from a particular witness on a given subject.  Any claimant before VA is generally competent to provide testimony concerning factual matters of which he or she has firsthand knowledge, to include experiencing physical symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding lay person competent to report symptoms of a hip disorder including pain, an observably rotated foot, and a limp).  

Under certain circumstances, lay statements may support a claim by showing the occurrence of lay-observable events or the presence of disability, or symptoms of disability that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994) (finding lay evidence is competent if provided by a person with knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training); 38 C.F.R. § 3.159(a)(2) (2017).  However, although a lay person can provide an account of matters they actually observed, or are within the realm of their own personal knowledge, a lay witness cannot offer evidence that requires specialized medical knowledge such as causation or etiology of a disease or injury.  Layno v. Brown.
Here, the Veteran asserts that he was diagnosed with type II diabetes in 1975 and receives his treatment for this disability through the VA medical system.  Veteran's statement, March 2010.  However, the Board finds no evidence that a diagnosis of diabetes mellitus has been rendered to date.  The Board notes VA treatment records reflecting that the Veteran has a strong family history of diabetes mellitus through his mother, and that his weight gain at times has placed him at great risk for developing the disease.  VA nutrition note, November 2008.   Laboratory test results in July 2007 placed him in "pre-diabetes range glycemia" and a clinical dietitian noted at the time that the Veteran was at great risk for developing "full-blown" diabetes mellitus and should be monitored closely.  Although the Veteran is competent to describe symptoms he may have personally experienced, he is not competent to self-diagnose a complex disease such as diabetes which would require specialized medical knowledge.  

In this instance, subsequent treatment notations reflect lists of his active diagnoses, but do not show any diagnosis of diabetes to date.  See, e.g., VA treatment records, July 2017, January 2016 & August 2013.  Notably, laboratory findings alone, even ones showing an increased risk for future disease are not considered a disability qualifying for compensation benefits under  38 U.S.C. § 1110.  In other words, an increased risk of developing a disease in the future is not the same as having the current disability at present.  The Court has specifically disallowed service connection where there is no present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of a current clinical diagnosis of diabetes, service connection for diabetes mellitus is not warranted.  38 C.F.R. § 3.303.

After careful consideration of all evidence available in a given case, any reasonable doubt, meaning a point where there is an approximate balance of positive and negative evidence regarding any issue material to the determination (a legal condition called equipoise), VA will resolve that doubt in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Alternatively, to deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  In this instance, the evidence weighs against the claim of service connection for diabetes mellitus, and the claim is denied.  
With respect to the Veteran's claimed dental disorder, he asserts that his dental problems are a result of his diabetes medications.  Statement by Veteran's representative, February 2010.  The record reflects that the Veteran currently wears dentures.  VA dental treatment note, October 2011.  As discussed above, service connection is not warranted for diabetes mellitus as the Veteran is not currently diagnosed with the disease.  Therefore, the Veteran's dental disorder is not eligible for service connection on a secondary basis under 38 C.F.R. § 3.310, even if any dental problems were due to nonservice-connected medications.  Nonetheless, the Board has considered whether the claimed dental disability would otherwise be entitled to compensation by other means.  

Of note, the Veteran is already in receipt of VA dental treatment and that matter is not the subject of the Board's current review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.  To this end, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  They are only to be considered service-connected for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  To establish service-connected compensation benefits, the Veteran would need to exhibit additional disability such as those set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, including various types of oral nonunion, malunion, and loss of bone.   

In this case, the Veteran is currently missing several teeth.  However, he does not contend, and there is no evidence suggesting, that the loss of his teeth was due to trauma during military service.  The record also reflects that his tooth loss is adequately replaced by prosthesis in the form of dentures.   There is no indication of any other dental trauma or disability beyond missing, replaceable teeth which are not compensable disabilities.  38 C.F.R. § 3.381.  Under these circumstances, the Veteran has failed to state a claim of entitlement to service connection for a dental disorder for compensation purposes upon which relief could be granted.  As such, the claim lacks legal merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for a dental disorder, claimed as loss of teeth, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


